                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

KERRY BROWN,                              )
                                          )
              Petitioner,                 )
                                          )
vs.                                       ) Case No: 4:17CV1372 HEA
                                          )
                                          )
ANDY ATKINSON,                             )
                                          )
            Respondent.                   )

                  OPINION, MEMORANDUM AND ORDER

      Petitioner filed a pro se petition for writ of habeas corpus under 28 U.S.C. §

2254 [Doc. No.1] on April 21, 2017. Respondent filed a Response to the Court’s

Order to Show Cause Why Relief Should Not be Granted [Doc. No. 10] on August

10, 2017. On October 26, 2017, Petitioner filed his Reply to Response to Order to

Show Cause [Doc. No.13]. On November 28, 2018 this court conducted a hearing

on the matters set forth in the Petition. For the reasons explained below, the

Response to the Order to Show Cause Why Relief Should not be Granted is well

taken and the petition will be denied.

                             Procedural Background

      On September of 1988 Petitioner was committed to the Department of

Mental Health as a result of being found Not Guilty Due to Mental Disease or

Defect for the offenses of Second Degree Burglary, Second Degree Arson, First
Degree Property Damage, and Unlawful Use of a Weapon. Thereafter, on March

31, 2015 Petitioner filed a petition for Unconditional Release. On August 19, 2015

the Missouri trial court in St. Charles County, after a hearing on the merits of his

claim for relief, denied Petitioner’s request for relief.

      It should be noted that the record makes it clear that there were attempts to

assist Petitioner in his re-entry to mainstream society which resulted in a number of

conditional release events spanning from June of 1993, and extended January

1994, November 1994, June of 1995, November of 1995, December of 1995,

November of 1997, November of 1998, December of 1999, December of 2000,

November 2001, November of 2002, October of 2004, December of 2005,

November of 2007, November of 2009, November of 2011, January of 2013,

October of 2013, and November of 4014. In 2014 the condition of Petitioner

deteriorated and he was returned to the St. Louis Psychiatric Rehabilitation Center.

After a plan for release was developed Petitioner was again conditionally released

in December of 2014. The record reflects Petitioner was found to have violated the

conditions of that release and was returned to the Department of Mental Health.

      After having been found in violation of his conditional release Petitioner

filed for Unconditional Release on March 31, 2015. The record reflects a full and

complete hearing on the Motion for Unconditional Release occurred and the

motion was denied by the Missouri state trial court. The trial court noted that


                                           -2-
Petitioner was still dangerous. On appeal the Missouri Appellate Court affirmed

the ruling of the trial court.

       Now, in his Motion under 28 U. S. C §2254 to Vacate, Set Aside, or

Correct Judgment of Person in State Custody he asserts his continued care by the

Department of Mental Health is unlawful because he is no longer a threat to

himself or the community. Petitioner therefore asserts he is being held in violation

of the Constitution, laws, or treaties of the United States.

                                    Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C. §

2254 (“AEDPA”) applies to all petitions for habeas relief filed by state prisoners

after the statute’s effective date of April 24, 1996. When reviewing a claim that

has been decided on the merits by a state court, AEDPA limits the scope of judicial

review in a habeas proceeding as follows:

       An application for writ of habeas corpus on behalf of a person in
       custody pursuant to the judgment of a state court shall not be granted
       with respect to any claim that was adjudicated on the merits in state
       court proceedings unless the adjudication of the claim —

           (1) resulted in a decision that was contrary to, or involved
           an unreasonable application of, clearly established federal
           law, as determined by the Supreme Court of the United
           States; or

           (2) resulted in a decision that was based on an unreasonable
           determination of the facts in light of the evidence presented
           in the state court proceeding.


                                          -3-
28 U.S.C. § 2254(d).

      In construing AEDPA, the United States Supreme Court, in Williams v.

Taylor, held that:

      Under the ‘contrary to’ clause, a federal habeas court may grant the
      writ if the state court arrives at a conclusion opposite to that reached
      by [the U.S. Supreme Court] on a question of law or if the state court
      decides a case differently than [the U.S. Supreme Court] has on a set
      of materially indistinguishable facts. Under the ‘unreasonable
      application’ clause, a federal habeas court may grant the writ if the
      state court identifies the correct governing legal principle from [the
      U.S. Supreme Court’s] decisions but unreasonably applies that
      principle to the facts of the prisoner’s case.

529 U.S. 362, 412–13 (2000). Furthermore, the Williams Court held that “a federal

habeas court may not issue the writ simply because that court concludes in its

independent judgment that the relevant state court decision applied clearly

established federal law erroneously or incorrectly.” 529 U.S. at 409.

      A state court decision must be left undisturbed unless the decision was

contrary to or involved an unreasonable application of clearly established federal

law as determined by the Supreme Court of the United States, or the decision was

based on an unreasonable determination of the facts in light of the evidence

presented in state court. Colvin v. Taylor, 324 F.3d 583, 586-87 (8th Cir. 2003).

       A decision is contrary to United States Supreme Court precedent if it

decides a case based on a different rule of law than the rule dictated by United

States Supreme Court precedent, or it decides a case differently than the United


                                         -4-
States Supreme Court did on materially indistinguishable facts. Id. A decision may

only be overturned, as an unreasonable application of clearly established United

States Supreme Court precedent, if the decision is both wrong and an objectively

unreasonable interpretation or application of United States Supreme Court

precedent. Id. A federal habeas court may not disturb an objectively reasonable

state court decision on a question of federal law even if the decision is, in the

federal court’s view, wrong under Eighth Circuit precedent, and even if the habeas

court would have decided the case differently on a clean slate. Id. State court

factual determinations are presumed to be correct and this presumption can only be

rebutted by clear and convincing evidence. 28 U.S.C. §2254(e)(1).

                                   Statute of Limitations

      Congress provides a one-year window in which a habeas applicant can file a

petition for writ of habeas corpus. That window opens at the conclusion of direct

review. The window closes a year later. Failure to file within that one year

window requires the court to dismiss the petition for writ of habeas corpus. 28

U.S.C. §2244(d) (1) (A); See Cross-Bey v. Gammon, 322 F.3d 1012 (8th Cir.),

cert. denied, 540 U.S. 971 (2003). If an inmate does not seek a writ of certiorari on

direct review, direct review concludes when the time limit for seeking further

review expires. Gonzales v. Thaler, 132 S. Ct. 641, 653-54 (2012). Under Missouri




                                          -5-
Supreme Court Rule 30.01, Rule 30.03, Rule 81.04, and Rule 81.08, the time limit

for filing a notice of appeal is ten days after sentencing.

                                      Discussion

      Review under 28 U.S.C. § 2254 is a review to determine whether a person

“is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a).

      Here the state trial court, citing State v. Revels, 13 S.W.3d 293, 297 (Mo.

banc 2000), concluded Petitioner was and continues to be dangerous. That court

also made conclusion about the credibility of testimony offered by Petitioner was

dubious and lacking in support from the record. The record supports the conclusion

by the state trial court that Petitioner was a danger to himself or others. Testimony

from the psychiatrists indicated that Petitioner has alcohol abuse issues and that he

needs to refrain from drugs and alcohol and maintain his medications in order to be

successful while on release. The record supports that he has difficulty in regard to

those things. The opinion is reasonable, and well-supported in the law as recited by

the trial court. The decision is a reasonable one and is entitled to deference under

28 U.S.C. §2254(d).

      The ruling of the trial was appealed to the Missouri Appeals court. Upon

review of the trial court ruling the Missouri Appeals court affirmed the trial court

decision. The Appeals court concluded that the finding of not guilty by reason of


                                          -6-
mental disease or defect established that Brown had a mental disease or defect. The

Appeals court also concluded the state trial court acted well within its discretion in

finding the testimony offered by Petitioner was not credible. The Missouri Appeals

court found “Brown failed to present sufficient evidence to prove by clear and

convincing evidence that he did not have, and in the reasonable future was not

likely to have, a mental disease or defect rendering him a danger to himself or

others. Instead, there is substantial evidence in the record supporting the trial

court’s judgment denying Brown’s application for unconditional release.” This

determination was reasonable and is entitled to deferential treatment pursuant to 28

U.S.C. §2254(d).

      There is ample support in the record for the determination and conclusions

of the state courts. Petitioner has failed to rebut the presumption of correctness

through allegation or evidence, which is clear and convincing in nature. The state

court rulings are entitled to deference under sections 2254 (d) and (e).

                                     Conclusion

       Based upon the foregoing discussion and analysis, the Petition for Writ of

Habeas Corpus is denied.

                            Certificate of Appealability

   When a district court issues an order under § 2254 adverse to the applicant it

“must issue or deny a certificate of appealability.” R. Governing Section 2254


                                          -7-
Cases in the U.S. Dist. Cts., R. 11. If a federal court denies a habeas application on

procedural grounds without reaching the underlying constitutional claims, the court

should issue a certificate of appealability if the prisoner has shown “that jurists of

reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel,

529 U.S. 473, 484 (2000). “Where a plain procedural bar is present and the district

court is correct to invoke it to dispose of the case, a reasonable jurist could not

conclude either that the district court erred in dismissing the petition or that the

petitioner should be allowed to proceed further.” Id.; see also Khaimov v. Crist,

297 F.3d 783, 786 (8th Cir. 2002) (interpreting Slack in the following manner: “1)

if the claim is clearly procedurally defaulted, the certificate should not be issued;

2) even if the procedural default is not clear, if there is no merit to the substantive

constitutional claims, the certificate should not be issued; but, 3) if the procedural

default is not clear and the substantive constitutional claims are debatable among

jurists of reason, the certificate should be granted”). Petitioner’s federal habeas

petition is clearly time-barred under AEDPA, and no reasonable jurist could that

find this case is timely filed. See Slack, 529 U.S. at 484; Khaimov, 297 F.3d at 786

Hence, no certificate of appealability will be issued.

      Accordingly


                                          -8-
     IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus,

[Doc. No. 1], is DENIED.

    IT IS FURTHER ORDERED that no certificate of appealability shall issue.

   A separate judgment in accordance with this Opinion, Memorandum and Order

is entered this same date.

      Dated this 29th day of November, 2018.



                                          ______________________
                                        HENRY EDWARD AUTREY
                                       UNITED STATES DISTRICT JUDGE




                                      -9-
